Citation Nr: 0915666	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-21 454	)	DATE
	)
)

On appeal from the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to an initial disability rating in excess of 
10 percent prior to March 18, 2006, for service-connected low 
back disability, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1994 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection for migraine 
headaches and a disability manifested by chest pain, and an 
increased disability rating for service-connected low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the Veteran 
has a current disability related to a shoulder injury.

2.  The medical evidence fails to establish that the Veteran 
has a current disability related to his knees.


CONCLUSIONS OF LAW

1.  A shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Bilateral knee disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
December 2003, prior to the initial AOJ decision on his 
claims for service connection.  Additional notice was 
provided to the Veteran in March 2006.  The Board finds that 
the notices provided fully comply with VA's duty to notify 
and any deficiency in timeliness of the notice is not 
prejudicial to the Veteran as he received compliant notice 
and subsequent adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claims for service 
connection for a shoulder condition and bilateral knee 
disorders because there is no competent evidence that any 
disability presently exists or may be the result of any 
event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Shoulder Disorder

The Veteran has claimed service connection for a shoulder 
injury but has not provided VA with any detailed information 
regarding this claim, including what shoulder he is referring 
to, what current disorder he has now because of a shoulder 
injury, or any facts related to the claimed shoulder injury.  

The service treatment records fail to show complaints of or 
treatment for any shoulder injury.  At his separation 
examination in October 2002, the Veteran did not report any 
history of a shoulder disorder or injury, and no abnormality 
of either shoulder was found on examination.

Post-service treatment records from VA shows that the Veteran 
was seen in November 2004 with complaints of left shoulder 
pain.  He denied any new injury.  An x-ray of the right 
shoulder taken in September 2004 related to an injury at that 
time was noted to be normal, but no x-ray of the left 
shoulder was taken.  Physical examination revealed he had 
full range of motion of the shoulders.  There is a notation 
that there was no tenderness to palpation, but pain was 
elicited on movement; however, the Board notes that the 
Veteran was also complaining of low back pain at the time, 
and it is unclear whether this statement relates to the 
Veteran's complaints of left shoulder pain or low back pain.  
No assessment regarding the cause of the Veteran's left 
shoulder pain was rendered.  There are no other complaints of 
or treatment for either of the Veteran's shoulders in these 
treatment records.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Veteran has failed to present any 
evidence of a current chronic disability related to either of 
his shoulders.  The service treatment records are silent for 
any shoulder injury or chronic disorder related to the 
shoulders.  Likewise the VA treatment records only indicate a 
single treatment for complaints of left shoulder pain without 
assessment of a chronic disorder.  Furthermore, with regard 
to the right shoulder, it is clear from the VA treatment 
records that the Veteran suffered a post-service injury in 
September 2004 to this shoulder without sequela. 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran has a current chronic disability involving either 
shoulder.  The Veteran's claim for service connection for a 
shoulder disorder must, therefore, be denied as the evidence 
fails to establish the Veteran has a current disability for 
which service connection may be granted.  

Bilateral Knee Disorders

The Veteran has claimed service connection for a bilateral 
knee disorder but has not provided VA with any detailed 
information regarding this claim including describing his 
current symptoms or facts related to any injury or disease 
incurred in service.  

The service treatment records fail to show complaints of or 
treatment for any injury or disease related to either of the 
Veteran's knees.  At the Veteran's separation examination in 
October of 2002, the Veteran did not report any history of 
knee problems or injury, and no abnormality of the knees was 
found on examination.  Furthermore, post-service VA treatment 
records fail to show any complaints of or treatment related 
to the Veteran's knees.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Veteran has failed to present any 
evidence of a current chronic disorder related to his knees.  
Thus, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran has a current 
chronic disability involving his knees.  The Veteran's claim 
for service connection for bilateral knee disorders must, 
therefore, be denied as the evidence fails to establish the 
Veteran has a current disability for which service connection 
may be granted.  

ORDER

Entitlement to service connection for a shoulder disorder is 
denied.

Entitlement to service connection for bilateral knee 
disorders is denied.


REMAND

The Board finds that additional development is necessary on 
the Veteran's claims for service connection for migraine 
headaches and chest pains, and for an increased disability 
rating for his service-connected low back disability.

Migraine Headaches

The Veteran was provided with a VA examination with regard to 
his claim for service connection for migraine headaches in 
July 2004.  Although the examiner was asked to give an 
opinion as to whether it is likely that any current migraine 
headaches are related to a traumatic left eye injury in 
service, he was not asked to consider whether it is at least 
as likely as not that the Veteran's migraine headaches had 
their onset in service or are related to any other injury or 
disease in service.  

At his separation examination in October 2002, the Veteran 
reported having chronic migraine headaches, and the examiner 
noted on the examination report, under the Summary of Defects 
and Diagnoses section, a "history of migraines - chronic."  
Furthermore, the Veteran reported to the examiner a 
continuity of symptomatology of seven to eight years, which 
would have put the onset of the Veteran's migraine headaches 
in service.  

In addition, the Veteran's service treatment records show 
multiple complaints of headaches although these complaints 
were in connection with other illnesses, specifically 
sinusitis and bronchitis.  The Board notes that service 
connection was awarded for chronic sinusitis in a January 
2005 rating decision.  However, the examiner's opinion did 
not address whether the Veteran's complaints of chronic 
headaches are related to the treatment shown in service for 
sinusitis and bronchitis with complaints of headaches or the 
notations on the Veteran's separation examination.

For the foregoing reasons, the Board finds that the July 2004 
VA examiner's opinion is incomplete.  Therefore, on remand, 
the Veteran should be scheduled for an appropriate VA 
examination to determine the etiology of the Veteran's 
migraine headaches and to obtain an opinion as to whether 
they had their onset in service, including whether they are 
related to any injury or disease incurred in service, or 
whether they are secondary to his service-connected chronic 
sinusitis.

Chest Pains

The Veteran's service treatment records show that the Veteran 
was treated in emergency in March 2002 with complaints of 
chest pain.  This note is basically unreadable except for the 
assessment of atypical chest pain.  At his separation 
examination in October 2002, the Veteran complained of a 
history of chest pain at rest.  An electrocardiograph 
conducted at that time showed sinus bradycardia with sinus 
arrhythmia with first degree atrioventricular block, but 
otherwise normal.  Under the Summary of Defects and Diagnoses 
section of the examination report, it was noted a history of 
chronic chest pain at rest.  Recent VA treatment records also 
reflect a history of chest pain in 2005.

Based upon this evidence, the Board finds that a VA 
examination should be conducted to determine if the Veteran 
has a current disorder that is manifested by chest pain.  The 
Board notes that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  If a current underlying malady or 
condition is found to be the cause of the Veteran's chest 
pain, then the examiner should provide an opinion as to its 
etiology.

Low Back Disability

In a January 2008 statement, the Veteran claims that his 
lower back disorder has worsened.  The duty to assist 
includes providing the Veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The last examination for rating purposes was conducted in 
April 2006.  As the Veteran he has reported that his low back 
disability has worsened since he was last examined, remand is 
required to provide a contemporaneous examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran also indicated he has received additional 
relevant treatment at the VA Medical Center in Nashville, 
Tennessee.  The last treatment record in the claims file is 
from March 2006.  Thus, efforts should be undertaken to 
obtain the Veteran's outpatient treatment records since then.

Accordingly, this case is REMANDED for the following:

1.  Obtain the Veteran's medical records from the 
VA Medical Center in Nashville, Tennessee from 
April 2006 to the present.  All efforts to obtain 
VA records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

2.  Thereafter, the Veteran should be scheduled 
for the appropriate VA examinations.  The claims 
file must be provided to and reviewed by each 
examiner, who must indicate in his/her report that 
said review has been accomplished.  The examiner 
should provide a complete rationale for any 
opinion given.

For Migraine Headaches - After reviewing the 
claims file and examining the Veteran, the 
examiner should render an opinion as to whether it 
is at least as likely as not (i.e., at least a 50 
percent probability) that the Veteran's current 
migraine headaches had their onset in service, 
including whether they are related to any disease 
or injury incurred during service, or whether they 
are proximately due to or the result of his 
service-connected chronic sinusitis.  In rendering 
an opinion, the examiner is directed to consider 
the multiple treatment notes in service for 
symptoms including headaches related to sinusitis 
and bronchitis.  The examiner must also 
acknowledge and address the Veteran's report of a 
continuity of symptoms.  

For Chest Pain - After reviewing the claims file 
and examining the Veteran, the examiner should 
first render a diagnosis of any current underlying 
malady or condition that is the cause of the 
Veteran's complaints of chest pain.  If a current 
underlying malady or condition is found, the 
examiner should render an opinion as to whether it 
is at least as likely as not (i.e., at least a 50 
percent probability) that the current malady or 
condition had its onset in service, including 
whether it is related to any disease or injury 
incurred during service.  In rendering an opinion, 
the examiner is directed to consider the March 
2002 treatment for atypical chest pain and the 
electrocardiograph findings in October 2002.  The 
examiner must also acknowledge and address the 
Veteran's report, if any, of a continuity of 
symptoms.  

Low Back Disability - All necessary tests and 
studies should be conducted in order to ascertain 
the current severity of the Veteran's service-
connected low back disability.  The examiner 
should elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical activity.  
The examiner should determine the limitation of 
motion, if any, of the affected spine segment and 
discuss whether there is pain on movement, 
swelling, spasm, tenderness, guarding, deformity 
or atrophy of disuse.  The examiner should also 
determine whether there are any neurologic 
manifestations (e.g., lumbar radiculopathy) 
related to the Veteran's service-connected low 
back disability.

3.  After the above development is complete, the 
Veteran's claims should be readjudicated.  If such 
action does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


